Citation Nr: 0012424	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  96-35 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for post operative 
residuals of a herniated nucleus pulposus (HNP) at L4-L5, 
currently rated 40 percent disabling.

2.  Whether the veteran submitted a timely notice of 
disagreement for an effective date earlier than September 30, 
1996, for the 40 percent evaluation for the post operative 
residuals of the HNP at L4-L5.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from December 1965 to April 
1976.

This appeal comes to the Board of Veterans' Appeals (Board) 
from July 1995 and later RO rating decisions that increased 
the evaluation for bilateral hearing loss from zero to 
10 percent and increased the evaluation for the low back 
disorder from 20 to 40 percent.  In January 1998, the Board 
denied an increased evaluation for the bilateral hearing loss 
and remanded the issue of entitlement to an increased 
evaluation for the low back disability (rated 40 percent) to 
the RO for additional development.  In June 1998 and June 
1999, the Board again remanded this matter to the RO for 
additional development.

In October 1999, the RO sent the veteran a statement of the 
case concerning the issue of entitlement to an effective date 
earlier than September 30, 1996, for the 40 percent 
evaluation for the post operative residuals of the HNP at L4-
L5.  The Board notes, however, that the actual issue is 
whether he submitted a timely notice of disagreement 
concerning this claim-as reflected on the first page of this 
decision.  This issue will be addressed in the REMAND 
following the ORDER.



FINDING OF FACT


The veteran has pronounced intervertebral disc syndrome 
manifested primarily by magnetic resonance imaging (MRI) 
findings of left-sided herniation of disc material at L5-S1 
and a prominent diffuse bulging of the L4-L5 disc with 
encroachment on the anterior-posterior (AP) diameter of the 
spinal canal; he also has severe limitation of motion in all 
directions, painful motion-especially during flare-ups 
of his symptoms, weakness, and neurological deficits 
compatible with sciatic neuropathy appropriate to the site of 
the diseased disc.



CONCLUSION OF LAW

The criteria for a higher evaluation of 60 percent for the 
post operative residuals of the HNP at L4-L5 are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Code 5293 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from December 1965 to April 
1976.

Service medical records show that the veteran had low back 
problems and that he underwent a laminectomy and excision of 
a HNP at the L5-S1 level.  An October 1976 RO rating decision 
granted service connection for post operative residuals of 
HNP at L4-L5 and assigned a 10 percent evaluation, effective 
from April 1976, under diagnostic code 5293.

A May 1980 RO rating decision increased the evaluation for 
the post operative residuals of HNP at L4-L5 from 10 to 
40 percent.  The increase was effective from April 1980.

An April 1986 RO rating decision decreased the evaluation for 
the post operative residuals of HNP at L4-L5 from 40 to 
20 percent.  The reduction was effective from August 1986.

VA and private medical records show that the veteran was 
treated and evaluated for low back problems from 1995 to 
1999.  The more salient medical reports are discussed in the 
following paragraphs.

The veteran underwent a VA medical examination in July 1996.  
He had pronounced lumbar lordosis and a well healed 4 and 1/2 
inch hemilaminectomy thin vertical scar that was not tender.  
There was tenseness particularly at the left paravertebral.  
He was able to bend to 60 degrees without symptoms and felt 
tightness, and he had left and right lateral bending from the 
waist of 30 to 40 degrees, respectively.  On rotation of the 
lumbar spine, he had discomfort after 10 degrees on rotation 
left and he was able to rotate to 20 degrees on the right 
without discomfort.  Stretching on the left paralumbar region 
with the veteran sitting produced some feeling of numbness or 
paresthesia of the left lateral thigh.  There was weakness of 
the lower extremities.  Deep tendon reflexes were 2+ at the 
knees and 1+ at the ankles, bilaterally.  The diagnosis was 
lumbar intervertebral disc disease post diskectomy with 
hemilaminectomy with residual symptoms.

Private medical records show that the veteran was seen for 
low back problems, including neurological deficits of the 
lower extremities, in 1995, 1996, and 1997.  A report of his 
treatment in January 1997 notes that he complained of 
increasing subjective complaints of radiculopathy down the 
legs.  The examiner requested an MRI of the lumbar spine.  
The report of MRI of the lumbar spine in January 1997 shows 
far lateral left-sided herniation of disc material at L5-S1, 
and a very prominent diffuse bulging of the L4-L5 disc with 
encroachment on the AP diameter of the spinal canal.  In 
January 1997 he was recommended for neurological evaluation.

The veteran underwent a VA medical examination in February 
1997.  There was some spasm in the lumbosacral area.  He 
could stand on toes and heels.  He could also squat.  There 
was objective evidence of pain on motion.  Deep tendon 
reflexes were normoactive.  He had areas of pain and 
decreased sensation in the L4 dermatome on the left.  Forward 
flexion of the lumbar spine was to 65 degrees, backward 
extension was to 30 degrees, lateral flexion to the left and 
right was to 20 degrees, and rotation to the right and left 
was to 30 degrees.  The diagnosis was post status lumbar 
diskectomy at L4-L5 with HNP at L5-S1 with left 
radiculopathy.

A private medical reports shows that the veteran underwent 
neurological evaluation in April 1997.  There was minimal 
decrease of motor function on the left extensor hallucis 
longus, dorsiflexor, and quadriceps; sensory was intact; 
ankle jerk reflexes were 1+, bilaterally; and triceps 
reflexes were 1 and equal.  The assessments were status post 
lumbar diskectomy and bilateral lower extremity pain.

The veteran underwent a VA medical examination in October 
1998.  He complained constant low back pain that radiated 
into both legs.  He complained of pain when sitting on the 
examination table.  There was no muscle spasm or local 
tenderness of the muscles of the back.  He could not move his 
thoracolumbar spine in any direction.  Motor power was 5/5.  
Reflexes of the triceps, knees, and ankles were equal and 
physiologically normal.  There was no generalized muscle 
weakness or wasting.  A lumbosacral spine X-ray showed 
L4/L5/S1 degenerative disc disease changes with beginning 
osteophyte formation and probable spinal stenosis.

The veteran underwent a VA medical examination in August 
1999.  He complained of back pain and of occasional weakness, 
fatigue, lack of endurance, and stiffness of the back.  He 
had constant low back pain and reported that after sitting a 
while he had to move because he had pain shooting up and down 
his legs to his toes.  He complained of flare-ups that were 
worse and relieved by rest and medication.  Examination of 
the spine revealed extremely painful motion and limitation of 
motion.  There were no muscle spasms.  There was weakness and 
extreme tenderness over the entire lower back on both sides 
and in the middle.  Musculation of the back appeared normal 
and the posture was normal except for slight loss of lumbar 
lordosis.  He was very reluctant to lie down on the table 
because he was convinced it was extremely painful.  He did 
lie down and got up, rocking backwards and forth to gain 
enough momentum to sit up suddenly.  Range of motion of the 
lumbar spine was extremely limited.  Flexion was to 30 
degrees, extension was to 25 degrees, lateral motion to the 
right and left was to 10 degrees, and rotation to the right 
and left was to 15 degrees.  All motions were limited because 
of pain.  Lower extremity motor and sensory were both within 
normal limits.  The deep tendon reflexes in the knee and 
ankle was 1+, bilaterally.  The diagnosis was status post HNP 
surgery of the lumbar spine with recurrence.  The examiner 
opined that the veteran had definite weakness in the back 
most probably increased by disuse, and that the veteran had 
worse functional impairment during flare-ups.  It was noted 
that the veteran exhibited pain, weakness, and excessive 
fatigue on the use of the back.  


B.  Legal Analysis

The veteran's claim for an increased evaluation for his low 
back disorder is well grounded, meaning it is plausible.  The 
Board finds that all relevant evidence has been obtained with 
regard to the claim and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
it be viewed in relation to its whole recorded history, 38 
C.F.R. § 4.41, where entitlement to compensation already has 
been established, and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  An evaluation of 
the level of disability present must also include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

A 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.

After consideration of all of the pertinent medical and other 
evidence of record, the Board finds that the veteran has 
pronounced intervertebral disc syndrome manifested primarily 
by MRI findings of left-sided herniation of disc material 
at L5-S1 and a prominent diffuse bulging of the L4-L5 disc 
with encroachment on the AP diameter of the spinal canal.  He 
also has severe limitation of motion in his low back in all 
directions (be it forward flexion, backward extension, 
left and right rotation, or left and right lateral flexion), 
in addition to painful motion-especially during flare-ups of 
his symptoms, weakness, and neurological deficits compatible 
with sciatic neuropathy appropriate to the site of the 
diseased disc.

A private medical report of a MRI in 1997 confirms the 
presence of the left-sided herniation of disk material at L5-
S1 and a very prominent diffuse bulging disc at L4-L5 with 
encroachment on the AP diameter of the spinal cord.  Also, 
some of the reports of the veteran's VA medical examinations 
confirm the presence of neurological deficits involving his 
lower extremities (i.e., sciatic neuropathy), although some 
others do not.  But, in April 1997, he underwent a 
neurological evaluation at a private medical facility that 
confirmed the presence of decreased reflexes in his ankles 
and knees.  Furthermore, more recently, in August 1999, 
he underwent a VA medical examination to determine the 
severity of his low back disability, and the examiner 
confirmed that he experiences pain, weakness, and premature 
fatigue with use of his back.  Consequently, even worse case 
scenario, the medical evidence of record is at least equally 
balanced for and against the claim (in relative equipoise), 
as to whether he satisfies these criteria for a higher 
rating.  Thus, all reasonable doubt is resolved in his favor.  
See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

But, aside from that, the findings alluded to above support 
the assignment of a 60 percent evaluation for the low back 
disorder under Diagnostic Code 5293 with consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, which 
pertain to functional impairment due to pain and weakness, 
and the holding of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, the Court) in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  VAOPGCPREC 36-97 
(Dec. 12, 1997).  In DeLuca, the Court held that, in 
evaluating the severity of a musculoskeletal disability, the 
Board erred in not adequately considering functional loss due 
to pain under 38 C.F.R. § 4.40 (1999) and functional loss due 
to weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45 (1999).  The Court also 
held that a diagnostic code based on limitation of motion 
does not subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 (1999) does 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
during flare-ups.  Hence, a 60 percent rating is warranted 
with consideration of these factors as well.

There is no indication, however, the veteran is entitled to a 
rating higher than 60 percent for his low back disability.  A 
60 percent rating is the maximum rating that can be assigned 
under Code 5293, and there is no medical evidence suggesting 
he is entitled to a higher rating under any of the other 
potentially applicable codes, such as Code 5285 for residuals 
of a fractured vertebra with or without cord involvement, 
Codes 5286 and 5289 for complete bony fixation (ankylosis) of 
the lumbosacral segment of his spine in either a favorable or 
unfavorable position, etc.  There also is no indication that 
his low back disability has caused marked interference with 
his employment (i.e., beyond that contemplated in the 60 
percent rating assigned) or necessitated frequent periods of 
hospitalization or otherwise rendered impractical the 
application of the regular schedular standards.  
Consequently, in the absence of these factors, the Board does 
not have to remand this claim to the RO for consideration of 
an increased rate of compensation on an extra-schedular basis 
pursuant to 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An increased evaluation of 60 percent is granted for the post 
operative residuals of the HNP at L4-L5, subject to the laws 
and regulations governing the payment of VA monetary 
benefits.




REMAND

A September 1997 RO rating decision increased the evaluation 
for the post operative residuals of the HNP at L4-L5 from 20 
to 40 percent, effective from September 30, 1996.  The 
veteran was notified of that decision in a letter and 
supplemental statement of the case issued later in September 
1997.

In October 1999, the RO sent the veteran a statement of the 
case concerning the issue of entitlement to an effective date 
earlier than September 30, 1996, for the 40 percent 
evaluation for the post operative residuals of the HNP at L4-
L5.  The statement of the case indicates that a notice of 
disagreement concerning this issue was received at the RO on 
June 18, 1998-which, if true, was timely-but a review of 
the claims file does not confirm this.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201; Manlincon v. West, 12 
Vet. App. 238 (1999).  Therefore, in order to protect the 
veteran's procedural due process rights, he should be 
provided an appropriate supplemental statement of the case 
concerning the issue of whether he submitted a timely notice 
of disagreement for an effective date earlier than September 
30, 1996, for the 40 percent evaluation for the post 
operative residuals of the HNP at L4-L5.  Marsh v. West, 11 
Vet. App. 498 (1998).

In view of the above, the case is REMANDED to the RO for the 
following actions:

The veteran and his representative should 
be provided an appropriate supplemental 
statement of the case concerning the 
issue of whether he submitted a timely 
notice of disagreement for an effective 
date earlier than September 30, 1996, for 
the 40 percent evaluation for the post 
operative residuals of the HNP at L4-L5.  
He and his representative should be 
afforded an opportunity to submit 
additional evidence and/or argument in 
response to the supplemental statement of 
the case before the file is returned to 
the Board for further appellate 
consideration.


The veteran has the right to submit additional evidence and 
argument concerning the matter the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals


 


